PER CURIAM:
Vincent Bradford Earl petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court disposed of the matter in an order docketed on June 20, 2007, 2007 WL 1796244. Accordingly, because the district court has recently decided Earl’s case, we deny the mandamus petition as moot. Although we grant leave to proceed in forma pauperis, we deny Earl’s motion for default and request for compensation and attorney fees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.